Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, filed 5/2/22, with respect to the rejection(s) of claim(s) 1-3, 5-6 under USC 103 have been fully considered and are not persuasive. All arguments have been responded to in the body of the rejections. Modeling/classifying reads on a mental process of modeling/classifying with assistance of pen and paper.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 equation is not readable.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
1. (Currently Amended) A computer implemented method for combining outputs 
from multiple machine learned AI models into a unified output comprising:
calculating a classification for a message processed using natural language
processing using multiple machine learned AI models simultaneously to generate feedback:
receiving a scenario for the message;
determining a credibility score for each of the machine learned AI models according to the scenario in a credibility matrix;
calculating a standard deviation of the determined credibility scores;
applying a weight to each of the machine learned AI models based on the credibility score for each machine learned AI model, wherein the weights are calculated using a difference between the credibility score of a given machine learned AI model versus the machine learned AI model with the highest credibility score; and
generating the unified output by weighted averaging the feedback for the multiple machine learned AI models.

Step 1 analysis:
In the instant case, the claims are directed to a method/machine. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes: Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of combining outputs from multiple machine learned AI models into a unified output (mental process of modeling with assistance of pen and paper) comprising (mental process e.g., doing the raw thinking in the head as a first stage and then writing things on paper),
 calculating mental process of performing math or making determinations about categories/classification) a classification (mental process of determining a category) for a message processed using natural language processing using multiple machine learned AI models simultaneously to generate feedback (mental process e.g., doing the raw thinking in your head as a first stage and then can use paper and pen if needed)
determining a credibility score for each of the machine learned AI models according to the scenario in a credibility matrix (mental process e.g., doing the raw thinking in the head as a first stage and then writing things on paper);
calculating a standard deviation of the determined credibility scores (mental process e.g., doing math or raw thinking in the head as a first stage and then writing things on paper);
applying a weight (level of importance) to each of the machine learned AI models based on the credibility score for each machine learned AI model(mental process e.g., doing math or raw thinking in the head as a first stage and then writing things on paper), wherein the weights are calculated using a difference between the credibility score (accuracy or level of importance) of a given machine learned AI model versus the machine learned AI model with the highest credibility score (reads on metal process and/or preference of model or thought process) but for the recitation of generic computer components. 
That is, other than reciting “A computer implemented method” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “A computer implemented method” language, “determining, calculating, applying weight, generating output” in the context of this claim encompasses the user manually determining a category/classification of speech messages. These limitations in their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of A computer implemented method which amounts no more than mere instructions to apply the exception using a generic computer component. Further, the claim recites receiving a scenario for the message;
 receiving feedback from multiple machine learned AI models; and
generating the unified output by weighted averaging the feedback for the multiple machine learned AI models. (receiving input and/or returning output are considered to be insignificant extra-solution activity, mere data gathering (an answer and explanation) to the judicial exception - see MPEP 2106.05(g).  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to receive feedback from multiple machine learned AI models; generate a unified output by weighted averaging the feedback for the multiple machine learned AI models. (receiving input and/or returning output are considered to be insignificant extra-solution activity, mere data gathering (an answer and explanation) to the judicial exception - see MPEP 2106.05(g) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the receiving/storing step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
2. (Original) The method of claim 1, further comprising populating the credibility matrix by applying the multiple machine learned AI models to training data and collecting accuracy results. (amounts to insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) or in the alternative adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea – see MPEP 2106.05(f)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

3. (Original) The method of claim 2, wherein the training data includes scenarios (mental process, no additional elements).

4. (Original) The method of claim 3, wherein the scenarios include language of the message, education level of an author of the message, personality type of the author of the message, industry segment associated with the message, and campaign objective associated with the message (intended use, mental process).

5. (Original) The method of claim 1, wherein the weights are configured by a campaign manager using the credibility score for the given machine learned AI model(mental process e.g., doing math or raw thinking in the head as a first stage and then writing data/math on paper).

8. (Original) The method of claim 1, wherein the difference is calculated based upon the number of standard deviations the scores are from one another (mathematical concepts doing math or raw thinking in the head as a first stage and then writing data/math on paper).

9. (Original) The method of claim 1, wherein the weights are calculated using the following equation: Ry a i . see tem +5) where, x; is the credibility score of model 7, * is the mean of the model credibility scores, S, is the standard deviation of the model credibility scores, N is the number of models utilized, and C is a configurable constant(mathematical concepts doing math or raw thinking in the head as a first stage and then writing data/math on paper).

10. (Original) The method of claim 9, wherein the constant C is set to 3(mathematical concepts doing math or raw thinking in the head as a first stage and then writing data/math on paper). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123